     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 1 of 11




                   THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


TANYA PHILLIPS,

      Plaintiff,                             Civil Action No.:

v.
                                             JURY TRIAL DEMANDED
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

      Defendant.



                            COMPLAINT FOR DAMAGES

      COMES NOW, Tanya Phillips (“Plaintiff”), by and through undersigned

counsel, and files this Complaint for Damages against State Farm Mutual

Automobile Insurance Company (“Defendant”) for discrimination in violation of

the Americans with Disabilities Act of 1990 (“ADA”), § 102, 42 U.S.C.A. §

12112, and for retaliation in violation of § 503(a), 42 U.S.C.A. § 12203(a), and

shows the Court as follows:

                       I.     JURISDICTION AND VENUE

                                              1.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).
                                         1
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 2 of 11




                                          2.

      The     unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42

U.S.C.§2000(e)-5(f), venue is appropriate in this Court.

                                      PARTIES

                                          3.

      Plaintiff was a resident of Fulton County, Georgia, a citizen of the United

States of America, and is subject to the jurisdiction of this Court.

                                          4.

      Defendant is qualified and licensed to do business in Georgia and at all times

material hereto has conducted business within this District. Defendant is subject to

specific personal jurisdiction in this Court over the claims asserted herein.

                                           5.

      Defendant is an insurance company located at 237 Perimeter Center

Parkway NE, Dunwoody, Georgia.

                                          6.

      Defendant is now, and at all times relevant hereto, been an employer subject

to the ADA.




                                           2
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 3 of 11




                                       7.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Corporation Service Company, 40

Technology Parkway South, Suite 300, Norcross, Georgia 30092.

                             FACTUAL ALLEGATIONS

                                               8.

      Plaintiff began her employment with Defendant on or around February 11,

2013, as an Administrative Assistant/Secretary to Director of Human Resources for

Defendant.

                                               9.

      Plaintiff worked for Defendant in its offices located at 237 Perimeter Center

Parkway NE, Dunwoody, Georgia.

                                            10.

      In or around April 2018, Plaintiff learned she was pregnant with twins.

Plaintiff was subsequently diagnosed as a high risk pregnancy and instructed to

keep her stress level low while working.

                                               11.

      Due to increased work-related stress, Plaintiff applied for short-term

disability (“STD”) with Defendant’s insurance carrier Cigna and was approved in

April 2018.


                                           3
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 4 of 11




                                            12.

      In October 2018, Plaintiff exhausted her STD and returned to work.

                                            13.

      In November or December 2018, Plaintiff began developing complications

with her pregnancy due to high blood pressure and increased weight gain.

                                            14.

      On November 26, 2018, Plaintiff was seen at Morehouse Healthcare and

given a doctor’s note that said she was experiencing significant aches and pains

which makes it difficult for her to complete her usual duties at work and was

instructed to stay home for the remainder of her pregnancy.

                                            15.

      Plaintiff provided the doctor’s note to her manager, Jess Howe, and

requested to work from home until she could go on maternity leave. However,

Plaintiff was never given an answered or allowed to work from home.

                                            16.

      On or about December 3, 2018, Plaintiff could barely walk, so she requested

to begin maternity leave.

                                            17.

      Plaintiff’s maternity leave was approved from December 3, 2018 through

February 20, 2019.


                                        4
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 5 of 11




                                              18.

        On December 27, 2018, Plaintiff gave birth to twin boys.

                                             19.

        At the end of January 2019, Plaintiff began experiencing symptoms

consistent with postpartum depression and anxiety.

                                         20.

        On February 15, 2019, Plaintiff received a call from her manager, Ms. Howe

stating her maternity leave was about to run out and she would need to return to

work.

                                       21.

        Plaintiff was still experiencing severe depression, so she contacted Cigna

and requested an extension of her maternity leave.

                                       22.

        On February 20, 2019, Plaintiff’s maternity leave, PTO and STD were

exhausted.

                                       23.

        Due to ongoing anxiety and undiagnosed depression, Plaintiff was unable to

return to work immediately.




                                          5
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 6 of 11




                                      24.

      On March 18, 2019, Defendant sent Plaintiff a letter stating her request to

extend her maternity leave was denied.

                                      25.

      In April 2019, Plaintiff was diagnosed with post-partum depression and

anxiety.

                                     26.

      Immediately learning of her diagnosis, Plaintiff submitted updated

paperwork to Cigna to be considered in her appeal.

                                      27.

      In May 2019, Plaintiff’s psychiatrist determined Plaintiff could return to

work at the end of June 2019, pending Plaintiff’s improved medical condition.

                                      28.

      On June 10, 2019, Plaintiff submitted documentation to Cigna of her

approximate return to work date, June 26, 2019.

                                      29.

      On June 22, 2019, Plaintiff received a letter stating she had been terminated

because she did not return to work when requested.




                                           6
      Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 7 of 11




                                       30.

      Defendant knew Plaintiff was a high risk pregnancy and had a disability

protected under the ADA.

                                      31.

      Defendant knew that Plaintiff required an accommodation with regard to

time off for pregnancy complications and post-partum depression.

                                      32.

      Defendant failed to carry its burden following Plaintiff’s initiation of the

interactive process to receive an accommodation for her disability.

                                     33.

      Defendant discriminated against Plaintiff due to her medical condition and

disability/perceived disability.

                                    34.

      The ADA expressly prohibits Defendant from discriminating against

Plaintiff on the basis of her disability.

                                   35.

      Defendant terminated Plaintiff in retaliation for her exercise of rights

protected by the ADA. In doing so, Defendant violated § 503(a), 42 U.S.C.A. §

12203(a).




                                             7
      Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 8 of 11




                                          36.

      Defendant is liable for the disability discrimiantion and retaliation against

Plaintiff under a theory of vicarious or direct liability.

                                         37.

      Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or about December 10, 2019.

                                         38.

      The EEOC issued a right to sue letter on or about December 21, 2020.

                                         39.

      Plaintiff timely files this action within ninety (90) days of receipt of his

Notice of Right to Sue from the EEOC.

                                 CLAIMS FOR RELIEF

      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                            COUNT I & 2
       (DISABILITY DISCRIMINATION, § 102, 42 U.S.C.A. § 12112, AND
            RETALIATION, § 503(a), 42 U.S.C.A. § 12203(a))

                                         40.

      Plaintiff repeats and re-alleges the preceding paragraphs as if set forth fully

herein.

                                         41.

      Defendant is and, at all times relevant, has been an ‘employer’ as defined by

the ADA.
                                            8
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 9 of 11




                                          42.

       Plaintiff is an individual with a disability as defined under the ADA.

                                         43.

       Plaintiff was able to perform the essential duties of her position with or

without an accommodation.

                                         44.

       Plaintiff timely requested a reasonable accommodation as defined by the

ADA.

                                        45.

       Defendant subsequently denied Plaintiff’s reasonable accommodation in

violation of the ADA.

                                        46.

       Defendant retaliated against Plaintiff for the exercise of protected conduct

under the ADA, entitling Plaintiff to all appropriate relief under the statute.

                                        47.

       Defendant terminated Plaintiff because of her need for an accommodation

protected under the ADA. Any reason given for Plaintiff’s termination is pretext

for unlawful disability discrimination and/or retaliation.




                                           9
     Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 10 of 11




                                         48.

      Defendant terminated Plaintiff in retaliation of her exercise of rights

protected by the ADA. In doing do, Defendant violated the ADA.

                                         49.

      As a result of her termination, Plaintiff has suffered lost wages and other

damages for which she is entitled to recover. Defendant’s violations of the ADA

were reckless and Plaintiff is entitled to liquidated damages.

                                         50.

      Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.


       WHEREFORE, Plaintiff respectfully requests that this Court:

       (a)           General damages for mental and emotional suffering caused

                     by Defendant's misconduct;

       (b)           Special damages and/or liquidated damages for lost wages

                     and benefits and prejudgment interest thereon,

       (c)           Punitive damages;

       (d)           Reasonable attorney’s fees and expenses of litigation;

       (e)           Trial by jury as to all issues;

       (f)           Prejudgment interest at the rate allowed by law;



                                           10
Case 1:21-cv-01140-CAP-CCB Document 1 Filed 03/19/21 Page 11 of 11




  (g)         Declaratory relief to the effect that Defendant has violated

              Plaintiff’s statutory rights;

  (h)         All equitable relief available under the FMLA, including

              injunctive relief of reinstatement, or front pay in lieu thereof,

              and prohibiting Defendant from further unlawful conduct of

              the type described herein; and

  (i)         All other relief to which she may be entitled.

Respectfully submitted this 19th day of March, 2021.

                                  /s/ Jeremy Stephens
                                  Jeremy Stephens, Esq.
                                  Ga. Bar No.: 702063
                                  MORGAN & MORGAN, P.A.
                                  191 Peachtree Street, N.E., Suite 4200
                                  Post Office Box 57007
                                  Atlanta, Georgia 30343-1007
                                  Tel: (404) 495-1682
                                  Email: jstephens@forthepeople.com




                                    11
